Citation Nr: 0402331	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  94-43 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a disability manifested by 
dizziness and vertigo. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her daughter




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
March 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 RO decision that reopened and 
denied the veteran's claim of service connection for 
dizziness and vertigo.  In January 1997, the Board remanded 
the veteran's claim to the RO for further evidentiary 
development.  The case was returned to the Board in November 
2003.

Pursuant to the Board's January 1997 remand, the RO should 
contact the veteran and inquire whether she is still 
interested in filing a claim for a total rating based on 
individual unemployability.  


FINDINGS OF FACT

1.  A claim for entitlement to service connection for 
Meniere's disease was denied in an August 1991 Board 
decision.

2.  Evidence received since the August 1991 Board decision is 
not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a disability manifested by 
dizziness and vertigo.

3.  The veteran's dizziness and vertigo have been attributed 
to a migraine-related disability. 

4.  Neuralgia of the trigeminal nerve and temporomandibular 
joint (TMJ) arthritis serve as triggers for the veteran's 
migraine-related disability.


CONCLUSIONS OF LAW

1.  The August 1991 Board decision that denied the veteran's 
claim of service connection for Meniere's disease is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1100, 20.1104 (2003).

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a disability manifested 
by dizziness and vertigo.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003).

3.  A migraine-related disability as manifested by dizziness 
and vertigo is proximately due to service-connected 
disabilities.  38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from September 1963 to 
March 1965.  A review of her service medical records shows 
that on enlistment examination in August 1963, her head, 
ears-general, and neurological system were within normal 
limits.  In October 1963, she complained of dizziness and 
nausea.  It was noted that she was upset over the death of a 
family member.  The clinical impression was anxiety.  On 
separation examination in March 1965, the veteran's head, 
ears-general, and neurological system were clinically normal.

By a June 1981 RO decision, service connection was granted 
for atypical neuralgia of the left anterior division of the 
maxilla area of the trigeminal nerve. 

Private treatment records, dated in 1989, show that the 
veteran reported having a history of dizziness over the past 
four years, which she said might be a Meniere's type syndrome 
or disease.  An ear, nose, throat (ENT) examination was 
normal aside from some TMJ tenderness.  She was started on 
Valium for treatment of dizziness. 

VA dental consultation reports, dated in August and September 
1989, show that the veteran was variously diagnosed as having 
true vertigo, tympanic dysfunction (otomandibular syndrome), 
bilateral degenerative arthritis, and questionable Meniere's 
syndrome. 

An October 1989 VA MRI of the head was normal, with no 
detected abnormalities of the internal auditory canals. 

A December 1989 VA examination report shows that the veteran 
complained of Meniere's syndrome, with the first episode 
occurring in 1984.  It was noted that her complaints were not 
entirely typical in that the attacks were initially episodic 
and accompanied by nausea, vomiting, and vertigo but had 
increasingly become more frequent.  She said she was taking 
medication and had resultant chronic impairment.  Following 
an examination, the impressions were TMJ arthritis (by 
history), a history of trigeminal neuralgia on the left, and 
a history of atypical Meniere's syndrome. 

By a January 1990 RO decision, service connection was granted 
for TMJ arthritis. 

An April 1990 VA consultation report shows that the veteran 
had a provisional diagnosis of Meniere's syndrome.  Following 
an examination, the impression was true vertigo (Meniere's) 
exacerbated by splinting.  

By a September 1990 RO decision, service connection for 
Meniere's syndrome was denied.  This decision was appealed to 
the Board, and in an August 1991 decision, the claim was 
denied on appellate review.  Evidence received since this 
decision was rendered is detailed below.

A March 1994 VA neurology consultation report shows that the 
veteran presented for evaluation of dizziness which she said, 
began in 1984.  Following an examination, the impression was 
probable recurrent vertigo. 

A July 1994 VA neurology consultation shows that the veteran 
had long-standing vertigo and TMJ problems.  It was noted 
that there was no central etiology.  It was also pointed out 
that her TMJ condition was likely exacerbating her current 
neurological problems. 

A September 1994 VA dental consultation reports shows that 
the veteran had a provisional diagnosis of TMJ disease with 
pain.  Her complaints included dizziness and lightheadedness.  
It was noted that a MRI study of the head and ears was within 
normal limits.  Following an examination, it was noted that 
the veteran had possible vertigo. 

In an April 1995 letter, J.A.M., D.D.S., indicated that the 
veteran complained of dizziness and headaches associated with 
TMJ problems. 

A July 1995 VA cranial nerves examination report shows that 
the veteran had multiple somatic complaints.  She complained 
of having very frequent dizzy spells, and pain and numbness 
over the left side of the nose, and behind the left eye.  She 
said vomiting was sometimes associated with the dizziness.  
She related she had dizziness for the last 12 years.  
Following an examination, the clinical impression included 
dizzy spells and vomiting spells of unknown origin.  It was 
also opined that dizzy spells were of possible psychogenic 
origin.  A psychiatric consultation was suggested as there 
was a normal neurological examination with multiple 
psychosomatic complaints. 

A December 1995 VA outpatient neurological report shows that 
the veteran had a history of significant vertigo (possible 
Meniere's disease) which had been highly refractory to 
medication in the past.  Following an examination, the 
impression was vertigo associated with chronic daily 
headaches (migrainous type).  A VA neurological treatment 
record, dated in August 1996, shows that the veteran had 
vertigo associated with chronic daily headaches and 
migraines. 

At an October 1996 Travel Board hearing, the veteran related 
that she had undergone dental treatment in service and 
developed facial nerve damage and a TMJ condition as a 
result.  She related that she clenched her jaw due to facial 
pain and often had periods of dizziness and nausea. 

A December 1996 letter from a private physician, E.W.F., 
M.D., indicates that the veteran was diagnosed as having TMJ 
syndrome.  Dr. E.W.F. opined that TMJ dysfunction and 
inflammation were frequent causes of severe vertigo and were 
listed in the differential diagnoses of vertigo in every 
reputable text book.  Dr. E.W.F. indicated he was a Board 
certified head and neck surgeon and otolaryngologist and that 
his opinion was that the veteran's dizziness was primarily 
related to her TMJ syndrome. 

A VA outpatient treatment record, dated in February 1997, 
shows that the veteran's chronic daily headaches with 
migrainous exacerbations were basilar in origin, with TMJ.  
Following an examination, the impression was chronic daily 
headaches with vertigo.  

A July 1997 letter indicates that the veteran was awarded 
Social Security Administration (SSA) benefits based on 
primary diagnoses of vertiginous syndrome and a disorder of 
the vestibular system, and a secondary diagnosis of status-
post bilateral TMJ.

An August 1997 VA report shows that the veteran had daily 
headaches with migraine qualities.  It was opined that 
vertigo was related to the aforementioned. 

Private medical records, dated in August 1997, show that the 
veteran had a long history of vertigo triggered by flashing 
lights, etc.  It was noted that she had undergone an MRI in 
1994 and Meniere's disease had been ruled out.  The veteran 
said she had been told that her symptoms were associated with 
migraines.  The impression was vertigo of questionable 
etiology. 

A February 1998 VA general medical examination report shows 
that the veteran reported that Dr. F. (her private physician) 
told her that her vertigo was the result of TMJ arthritis.  
Following an examination, the diagnoses included chronic 
vertigo with positive clinical findings, of unknown etiology.  
The examiner indicated that due to his lack of expertise 
(i.e. he was not an ENT or TMJ specialist), he could not 
determine if the veteran's vertigo was the result of her TMJ 
arthritis.  It was suggested that the veteran be examined by 
a specialist.  

A January 2000 VA ear disease examination report shows that 
the veteran indicated that her trigeminal pain caused her to 
develop the habit of clenching her teeth.  In turn, the teeth 
clenching led to the development of TMJ syndrome.  She 
related that TMJ pain was one of the causes of her dizziness 
and vertigo.  The examiner indicated he was not familiar with 
the association between TMJ disorder and dizziness but her 
ENT physician, Dr. F., had previously indicated that there 
was a well known association between the two conditions.  
Following an examination, the diagnoses including dizziness 
and vertigo.  An ENT evaluation was requested to verify the 
etiology of any dizziness and vertigo.  

A September 2000 VA nose, sinus, larynx and pharynx 
examination report shows that the veteran reported she had 
dizziness for 16 years.  The veteran denied any previous 
history of ear surgery, noise exposure, hearing loss, 
tinnitus, head trauma, or otitis media.  The veteran said she 
believed her symptoms were related to a dental procedure (an 
apicoectomy) she had at age 20 while in the military.  She 
said she was diagnosed as having left trigeminal myalgia and 
had since been diagnosed as having TMJ dysfunction.  She said 
her dizziness was exacerbated by her TMJ symptoms.  Following 
an examination, the diagnoses included vertigo.  It was noted 
that the veteran's initial vertiginous episode was consistent 
with a severe labrynthitis and a possible uncomplicated 
vestibulopathy.  It was opined that the veteran's vertigo may 
have a central origin.  It was opined that there was no 
relationship between the veteran's previous inservice dental 
work and her vertiginous episodes, or evidence that the 
veteran's vertigo was related to her military career.  It was 
recommended that the veteran be referred for an 
otolaryngological evaluation. 

A September 2002 VA audiological examination report shows 
that the veteran complained of having dizziness and vertigo 
since 1984.  It was recommended that she be referred to an 
ENT physician for evaluation of her complaints. 

A September 2002 VA nose, sinus, larynx, and pharynx 
examination report shows that the examiner reviewed the 
entire claims folder as well as the Board's January 1997 
remand directives.  (The RO requested this claims file review 
in order to clarify whether the September 2000 VA 
compensation examination report (discussed above) was 
completely valid or needed to be amended in any way.)  It was 
noted that the veteran had migraine headaches in addition to 
TMJ dysfunction and trigeminal neuralgia.  With regard to the 
veteran's vertiginous episodes, it was indicated that some 
were accompanied by headaches but many were not.  It was 
noted that given the duration of the vertiginous episodes 
they were inconsistent with benign paroxysmal positional 
vertigo.  It was also opined that it was unlikely that her 
vertiginous episodes were related to Meniere's disease.  
Vertigo was deemed more than likely a migraine-related 
vestibulopathy which was a central form of vertigo and not a 
peripheral form.  It was opined that the vertigo was not 
related to her inservice dental procedure although the TMJ 
dysfunction and pain could be a migraine trigger which in 
turn could precipitate a vertiginous attack.  It was noted 
that migraines were not directly related to any service-
related activity although they may have been present during 
active duty.  It was opined that it was as likely as not that 
TMJ pain served as a trigger for migraine symptoms.  It was 
concluded that the September 2000 VA examination report was 
completely valid, and that the only addition would be a 
diagnosis of a migraine-related vestibulopathy. 

A December 2002 addendum to the September 2002 VA 
compensation examination report reflects the opinion that the 
ENG findings did not support any significant peripheral 
weakness and therefore ". . .vertigo is likely essential 
etiology, a migraine-related cephalopathy."  The examiner 
indicated that he was in agreement with a prior evaluation 
that vertigo was not related to her inservice dental 
procedure.  It was noted that TMJ pain can serve as a trigger 
for a migraine.  It was recommended that the veteran be 
treated for migraine-related cephalopathy and be referred to 
a neurologist.   

In a June 2003 VA neurological consultation report, it was 
noted that the veteran had episodes of vertigo and headaches 
since 1984.  It was noted that the dizziness was followed by 
a pancranial headache.  The veteran said that she had chronic 
TMJ pain and that if such increased she was more likely to 
have a headache.  It was concluded, by the examiner, that the 
veteran had migraines and that the only clear trigger seemed 
to be when she experienced increased pain from her TMJ.  
(This evidence was submitted to the Board, directly.)

In December 2003, the veteran submitted medical literature to 
the Board, regarding trigeminal neuralgia.  

Analysis

General Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); see 
also Savage v. Gober, 10 Vet. App. 488 (1997).  Finally, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability.  38 C.F.R. § 3.310(a); see also Allen 
v. Brown, 7 Vet. App. 439 (1995).


Application to Reopen

When the Board denies a claim, the claim may not be reopened 
and reviewed unless new and material evidence is presented.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104.  
New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  It is 
acknowledged that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (38 C.F.R. § 3.156(a)).

In the instant case, the Board denied the veteran's claim of 
service connection for Meniere's disease in an August 1991 
decision.  The basis for the denial was that there was no 
evidence showing Meniere's disease was related to service or 
to a service-connected disability.  The Board based its 
decision on a review of the veteran's service, VA, and 
private medical records.  Since this decision was rendered, 
an abundance of evidence has been received, including a 
multitude of VA and private medical records, including 
multiple VA compensation examinations. 

Newly submitted evidence includes a December 1996 letter from 
Dr. E.W.F., a Board-certified head and neck surgeon and 
otolaryngologist.  In his letter, Dr. E.W.F. indicated that 
TMJ dysfunction and inflammation were frequent causes of 
severe vertigo and were listed among the differential 
diagnoses in every reputable text book.  He further opined 
that the veteran's dizziness was primarily related to her 
service-connected TMJ syndrome.

The aforementioned letter was not previously before VA, and 
bears directly and substantially upon the specific matter 
under consideration, and in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Notably, the 1996 letter, cures a prior evidentiary defect in 
that a current disability linked to service is now 
demonstrated.  Accordingly, the claim is reopened.  38 C.F.R. 
§§ 3.156, 3.310.  The application to reopen a claim of 
service connection for a disability manifested by dizziness 
and vertigo is granted.

On the Merits

Veterans Claims Assistance Act of 2000 (VCAA)

Now that the claim has been reopened, the Board may address 
the claim of service connection for a disability manifested 
by dizziness and vertigo on the merits. 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 66 Fed. Reg. 45,620 
(Aug 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  The new law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  There is 
sufficient evidence of record to decide the claim.  Further, 
there is no prejudice to the veteran in proceeding with this 
appeal as this decision results in a full grant of the 
benefits sought on appeal.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran does not claim that she developed dizziness or 
vertigo in service.  Rather, she claims that her dizziness 
and vertigo began in the mid 1980s and is caused by her 
service-connected atypical neuralgia of the trigeminal nerve 
and/or her service-connected TMJ arthritis. 

Post-service medical evidence includes VA and private medical 
records from the 1980s onward which reflect the veteran's 
consistent complaints of dizziness and vertigo.  There are a 
multitude of diagnoses on file including Meniere's disease, 
true vertigo, tympanic dysfunction (otomandibular syndrome), 
dizzy spells of psychogenic origin, a vertiginous syndrome, a 
disorder of the vestibular system, and a migraine-related 
cephalopathy/vestibulopathy, among other things.  There are 
also a multitude of theories regarding the etiology of the 
veteran's condition. 

The Board, cognizant of the inconsistencies in the record, 
remanded the veteran's claim to the RO in January 1997 for 
further evidentiary development.  Pursuant to the Board's 
remand, the veteran underwent a VA examination in February 
1998.  This general medical examination, however, neither 
served to clarify the veteran's diagnosis nor provided 
information on etiological matters.  As such, the veteran 
subsequently underwent a specialty examination in September 
2002 - a VA nose, sinus, larynx and pharynx compensation 
examination.  Thereafter, in September 2002, a specialist 
conducted a thorough review of the record and specifically 
addressed the issue of etiology. 

The VA examination reports, dated in September 2000 and 
September 2002, both reflect the opinion that the veteran's 
dizziness and vertigo were not directly related to her 
military service, including a dental procedure she had in 
service.  Further, the September 2002 VA report reflects the 
opinion that the veteran's vertigo was a migraine-related 
vestibulopathy.  It was opined that migraines, while not 
directly related to service, were indeed related to service 
in that service-connected conditions served as triggers.  In 
a December 2002 addendum to the September 2002 VA examination 
report, it was again indicated that the veteran's condition 
was migraine-related, namely a migraine-related cephalopathy.  
It was pointed out that the veteran's service-connected TMJ 
disability could serve as a trigger for the veteran's 
migraine condition.  Finally, in a June 2003 VA neurological 
consultation report, it was opined that the veteran had 
migraines and that the only clear trigger was when she 
experienced increased TMJ pain. 

In sum, the most recent and comprehensive VA examination 
reports clarify that the veteran's dizziness and vertigo is a 
migraine-related disability (a vestibulopathy/cephalopathy).  
Further, the VA examinations on file reflect the considered 
opinion that the veteran's service-connected conditions (both 
trigeminal neuralgia and TMJ arthritis) serve as triggers for 
the migraine-related disability.  In addition, it is noted 
that a 1996 opinion from Dr. E.W.F., a Board-certified head 
and neck surgeon and an otolaryngologist, is to the effect 
that the veteran's dizziness is primarily related to her 
service-connected TMJ disability.

The Board finds that there is competent evidence of a current 
diagnosis - a migraine-related disability (a 
cephalopathy/vestibulopathy), and a medical opinion 
establishing a causal link between such and her service-
connected disabilities.  As such, the claim is granted.  
38 C.F.R. § 3.310. 


ORDER

Secondary service connection for a migraine-related 
disability as manifested by dizziness and vertigo is granted. 



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



